Citation Nr: 0114174	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $9,945.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Committee on 
Waivers and Compromises at the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied waiver of recovery of the veteran's debt.

In his July 2000 substantive appeal, the veteran raised the 
issue of reinstatement of nonservice-connected pension 
benefits.  As that issue has not been adjudicated, it is 
referred to the RO for the appropriate action.


REMAND


In February 1997, the veteran submitted an Application for 
Compensation or Pension (VA From 21-526) on which he 
indicated that that his monthly income consisted of Social 
Security benefits of $217.50 and interest income of $300.  He 
also indicated that he had a non-interest bearing bank 
account of $1,300.  By letter dated in November 1997, the 
veteran was notified that he had been awarded improved 
pension benefits effective March 1, 1997, on the basis of his 
reported income.  

In April 1999, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) on which he indicated 
that his income included monthly Social Security benefits of 
226.50 and that he had earned interest of $1,230 in 1998 and 
of $1,250 in 1999.  For the first time, he reported that he 
had $29,000 in an interest bearing bank account.  He also 
reported medical expenses of $1,152.00

By letter dated in April 1999, the veteran's pension benefits 
were reduced, effective in January 1998.  By letter dated in 
May 1999, he was notified that this reduction created an 
overpayment of benefits in the amount of $479 by letter dated 
in May 1999.  

In response to the RO's request for additional information, 
the veteran indicated that he sold cattle in 1994 for $12,500 
and sold property in 1996 for $16,806.50.  He indicated that 
in December 1997 he purchased a $17,000 certificate of 
deposit (CD) and in March 1999 he purchased another CD in the 
amount of $12,500.

The veteran's pension benefits were terminated, effective 
January 1, 1998, on the basis that his net worth had 
increased.  The termination of improved pension benefits 
created an additional overpayment.  The total overpayment in 
this case is $9,945.

In December 1999, the veteran indicated that the reason he 
did not report the $29,000 at the time he filed his 
application was that his home was purchased for construction 
of a highway bypass and he did not know how much it would 
cost him to relocate.  He also stated that he had the money 
long before he filed for nonservice-connected pension 
benefits and did not believe that the overpayment was proper.

The Board finds that the veteran's statements include a 
disagreement with the creation and calculation of his debt.  
The United States Court of Appeals for Veterans Claims has 
held that where the validity of indebtedness is in dispute, a 
remand is required to enable VA to make a determination on 
the validity of the asserted debt prior to adjudication of a 
claim of entitlement to waiver or recovery of that debt.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This is a 
preliminary matter and must be resolved prior to 
consideration of entitlement to waiver of recovery of that 
debt.  Therefore, the veteran's claim of entitlement to 
waiver of recovery of a debt must be held in abeyance, 
pending the resolution of his disagreement with the creation 
and calculation of that debt.

A handwritten Paid and Due statement attached to the January 
2000 Referral to the Committee, shows that the veteran was 
paid monthly pension benefits of $475 from January to 
November 1998 and $480 from December 1998 to March 1999.  A 
review of the claim folder shows that the veteran was 
initially awarded $464 per month.  There is no documentation 
in the claims folder of the apparent increase in improved 
pension benefits in January 1998.  The claims file does 
include an April 1999 letter from the RO indicating that as 
of January 1998, the monthly benefits were reduced.  

The Board feels that another Paid-Due audit of the veteran's 
payment for the period during which the overpayment was 
created is needed and that any additional supporting 
documentation regarding the payment history should be added 
to the claims folder.  The veteran should be provided an 
opportunity to supply an up to date financial status report.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
furnish a current financial status 
report.    

2.  The RO should issue a Paid-Due Audit 
of the veteran's improved pension 
payments for the period during which the 
overpayment was created, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, and address the issue of 
whether the veteran's debt was properly 
created and calculated.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
set forth all applicable law and 
regulations.  The veteran and his 
representative should afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

